SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Amendment No. 2 (Mark One) þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for quarter period ended March 31, 2014. o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number:000-54457 ADVANCED CANNABIS SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Colorado 20-8096131 (State of incorporation) (IRS Employer Identification No.) 4445 Northpark Drive, Suite 102 Colorado Springs, CO 80907 (Address of principal executive offices) (Zip Code) Promap Corporation 6855 South Havana Street, Suite 400 Centennial, CO 80112 Former Name, Address and Fiscal Year End if Changed Since Last Report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þYesoNo Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filer oSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesþNo At June 6, 2014, there were 13,438,933issued and outstanding shares of the Company’s common stock. EXPLANATORY NOTE This Amendment No. 2 to the quarterly report on Form 10Q of Advanced Cannabis Solutions, Inc. for the three months ended March 31, 2014 filed with the Securities and Exchange Commission (the “SEC”) on June 6, 2014 is being filed as the previous Form 10Q for the three months ended March 31, 2014 filed on May 19, 2014 contained certain errors and omissions and had been filed before our auditors had completed their review. This Amendment No. 2 to the quarterly report on Form 10Q of Advanced Cannabis Solutions, Inc. for the three months ended March 31, 2014 reflects adjustments made toItem 1. Financial Statements to properly calculate thedebt discount on the issuance of convertible notes payable issuedduring the period, remove certain non-cash items incorrectly included in the statements of cash flows, and amend incorrect or inadequate disclosure relating to discontinued operations, deferred financing costs, warrant issuances and other matters. We have further updated Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations and Item 4. Controls and Procedures. FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q, Financial Statements and Notes to Financial Statements contain forward-looking statements that discuss, among other things, future expectations and projections regarding future developments, operations and financial conditions.All forward-looking statements are based on management’s existing beliefs about present and future events outside of management’s control and on assumptions that may prove to be incorrect.If any underlying assumptions prove incorrect, our actual results may vary materially from those anticipated, estimated, projected or intended. ADVANCED CANNABIS SOLUTIONS, INC. FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Condensed consolidated balance sheets 3 Condensed consolidated statements of operations 4 Condensed consolidated statements of cash flows 5 Condensed statements of stockholders’ equity 6 Notes to unaudited condensed consolidated financial statements 7-23 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24-29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 29-32 PART II. OTHER INFORMATION 33 Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 34 Signatures 35 2 ADVANCED CANNABIS SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) (audited) ASSETS Current Assets Cash $ $ Accountsreceivable (net of allowance for doubtful accounts) Prepaid expenses Total current assets Property and equipment, net Other receivables - Other assets, deferredfinancing costs - Total Assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY CurrentLiabilities Accounts payable and accrued expenses $ $ Accrued interest expense, notes payable - Convertible notes payable– current portion Total current liabilities Long Term Liabilities Convertible notes payable (net of debt discount) Tenant deposits Total long term liabilities Total Liabilities Commitments and Contingencies Stockholders' Equity Preferred stock, no par value; 5,000,000 share authorized; no shares issued and outstanding at March 31, 2014 and December 31, 2013 - - Common Stock, no par value; 100,000,000 shares authorized; 13,438,933 shares and 15,137,200 shares issued and outstanding on March 31, 2014 and December 31, 2013, respectively Deficit accumulated during development stage ) ) Total Stockholders' Equity Total Liabilities & Stockholders' Equity $ $ See Accompanying Notes to Condensed Consolidated Unaudited Financial Statements 3 ADVANCED CANNABIS SOLUTIONS. INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS From Inception Three Months Ended (June 5, 2013)to March 31, March 31, (unaudited) (unaudited) Revenues Tenantrentals $ $ Consulting fees Total revenues Operating expenses: General and administrative Payroll and related Professional fees Office expense Loss on expired option to acquire real estate - Depreciation Total operating expenses Operating income (loss) from continuing operations ) ) Other income (expense): Amortization of debt discount ) ) Interest expense ) ) Total other income (expense) ) ) Income (loss) from continuing operations ) ) Income from discontinued operations - Net income (loss) $ ) $ ) Net loss per share-basic and diluted $ ) Weighted average number of common shares outstanding –basicand fully diluted See Accompanying Notes to Condensed Consolidated Unaudited Financial Statements 4 ADVANCED CANNABIS SOLUTIONS. INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, From Inception (June 5, 2013) to March 31, (unaudited) (unaudited) Cash Flows Provided By (Used In) OperatingActivities: Net income (loss) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Loss on expired option to acquire property - Depreciation Amortization of debt discount Issuance of stock to pay interest expense Issuance of stock compensation - Changes in operating assets and liabilities (Increase ) / decreasein accounts receivable ) ) (Increase ) / decreasein other receivable ) ) (Increase)/ decrease in prepaid ) ) Increase / (decrease) in accounts payable and accrued expenses ) Net cash provided by (used in) operating activities – continuing operations ) ) Net cash provided by (used in) operating activities – discontinued operations - ) Net cash provided by (used in) operating activities: ) ) Cash Flows Provided By (Used In) Investing Activities: Purchase of property and equipment ) ) Purchase of option to acquire real estate - ) Net cash provided by (used for) investing Activities ) ) Cash Flows Provided By (Used In) Financing Activities: Purchase and cancellation of shares of common stock - ) Sales of common stock for cash consideration - Proceeds from purchase of warrants Principal repayment on convertible notes payable ) ) Proceeds from issuance of convertible notes payable, net of cash expenses (Increase)/decrease in deferred financing costs ) ) Net cash provided by (used for) financing Activities Net Increase (Decrease) In Cash Cash At The Beginning Of The Period 0 Cash At The End Of The Period $ $ SUPPLEMENTAL SCHEDULE OF CASH FLOW INFORMATION Cash paid for interest $ $ Cash paid for income tax $
